Case 19-43029           Doc 9        Filed 10/09/19          Entered 10/09/19 12:47:15   Desc Main
                                        Document             Page 1 of 1


                           Cash Flow Projection as of October 10, 2019
                                                                                    30 days       60 days
 Uses of Cash:
 Outstanding Checks:
   Vendor                                                                          $275,731.00           ‐
   Payroll                                                                          $49,997.83           ‐
 Expenses
   Payroll (Net), Payroll Taxes & Expense Reports, 401k, Flex Benefits             $410,000.00    $410,000.00
   Printing                                                                        $191,000.00    $338,000.00
   Contract Labor & Freelance Writers and Photographers                             $65,000.00     $66,000.00
   Postage/ Shipping                                                                $43,000.00     $71,000.00
   Credit Line Loan and Interest                                                    $35,000.00     $35,000.00
   Rent                                                                             $22,670.39     $22,670.39
   Software (Adobe, Magazine Manager,
   Rackspace, Microsoft, Stirista, IT , Iphoto
   Consultant)                                                                      $28,000.00     $28,500.00
   Venue Expense                                                                    $20,000.00     $20,000.00
   Circulation Cost (Quickfill, & Misc Circuation Charges)                          $13,000.00     $13,000.00
   Consulting CFO                                                                   $11,000.00     $11,000.00
   Payment Processing Fees                                                           $8,000.00      $8,000.00
   Digital Production (Facebook, Simplifi)                                           $7,500.00      $8,500.00
   Office Supplies & Shipping                                                        $4,000.00      $4,000.00
   Utilities                                                                         $2,500.00      $2,500.00
   Consulting Legal                                                                  $2,100.00      $2,100.00
   Internet/phones                                                                   $3,200.00      $3,200.00
   Payroll Processing                                                                $1,200.00      $1,200.00
   Equipment Repair & Maintenance                                                    $1,500.00      $1,500.00
   Tax Preparation                                                                  $10,000.00      $1,500.00
   Equipment Rental & Leases                                                         $3,000.00      $3,000.00
 Insurance
   Employee Insurance                                                               $28,000.00     $28,000.00
   Liability Insurance                                                               $1,500.00      $1,500.00
   Workman Comp Insurance                                                             $800.00        $800.00
 Taxes
   Texas Franchise Taxes in Arrears (fees not included)                               $314.04           $0.00
   Projected WA Taxes                                                                $3,000.00      $3,000.00
   Projected MN Taxes                                                                 $120.00        $120.00

 TOTAL EXPENSES:                                                                  $1,241,133.26 $1,084,090.39

                                                        EXHIBIT 1‐A
